59 F.3d 20
THAI AIRWAYS INTERNATIONAL LTD., Plaintiff-Appellant,v.UNITED AVIATION LEASING B.V. and United Aviation Services,Inc., Defendants-Appellees,Safwan Kuzbari, Chafic Kuzbari, Maher A. Kuzbari, and JohnDoes 1-10, Defendants.
No. 1747, Docket 95-7061.
United States Court of Appeals,Second Circuit.
Argued June 28, 1995.Decided July 11, 1995.

Robert B. Davidson, Baker & McKenzie, New York City, for plaintiff-appellant.
Daniel J. Brooks, Layton Brooks & Hecht, New York City, for defendants-appellees.
Before VAN GRAAFEILAND, JACOBS and CABRANES, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated by Judge Mukasey in the opinion below, Thai Airways Int'l Ltd. v. United Aviation Leasing B.V., 891 F. Supp. 113 (S.D.N.Y.1994).  That opinion, in turn, assumes familiarity with the district court's prior opinion Thai Airways Int'l Ltd. v. United Aviation Leasing B.V., 842 F. Supp. 1567 (S.D.N.Y.1994).